 

HLED
NUV `2 0 2018

CLERK. U.S. DISTRlCT COURT
§$UTHERN D!STR§`CT OF CALlFORN|A

, EPUT\’

   
  

AO 245B (CASDRev. 08/13) Judgment in a Crinlinal Case

 

 

  
  

UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

UNITED STATES OF Al\/[ERICA JU])GMENT IN A CRIMI
V_ (For Oii`enses Committed On or After November 1, 1987)
RICARTE ICMAT DAV]D (1)
Case Number: 18CR3655-JLS
Efiot Krieger
Defendant’s Attorney
REGISTRATION No. 78499298

|:| _
}14 pleaded guilty to count(S) 1 Of the Indictmetlf

I:l Was found guilty on count(s)

after a Dlea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count

Title & Section Nature of Oi`fense Numbegs!
18 USC 1349, 1346 and Conspiracy to Commit Honest Services Fraud l
1 3 43

The defendant is sentenced as provided in pages 2 through 5 of this judgmentl
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
I:I The defendant has been found not guilty on count(s)
[:l Count(s) is dismissed on the motion of the United States.
N Assessment : $100.00 iIIlpOSBd
No fine E Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

November ]3. 2018

Date of lmposition of Sen:%
/M

ON. JANIS il~.’sAMMARTINO
UNITED STATES DISTRICT IUDGE

     
 

lSCR3655-JLS

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: RICARTE ICMAT DAVID (1) ` Judgrnent - Page 2 of 5
CASE NUMBER: 18CR3 65 S-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Seventeen (17) Months

U Sentence imposed pursuant to Title 8 USC Section l326(b).
lX| The court makes the following recommendations to the Bureau of Prisons:
1. Designation as close to Dallas, Texas to accommodate family visits.

|:| The defendant is remanded to the custody of the United States Marshai.

|:l The defendant shall surrender to the United States Marshal for this district
E at A.M. on

 

 

 

|:| as notified by the United States l\/Iarshal.

The defendant shall surrender for service of sentence at the institution designated by the Bu.reau of
Prisons:

on or before November 27, 2018 before 12:00 PM

E as notified by the United States Marshal.
|:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , Witli a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

ISCR3655-JLS

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: RICARTE ICMAT DAVlD (l) Judgment - Page 3 of 5
CASE NUMBER: l 8CR3 65 S-JLS '
SUPERVISED RELEASE
Upon release from imprisonment the defendant shall be on supervised release for a term of:

One (1) Year

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release ii‘om the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For offenses committed on or aj?er Sepl`ember 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court

m The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapplicable.)

K< The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 35 83(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notiiication Act (42 U.S.C. § 16901, et

|:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense (Check Japplicable.)

|:l The defendant shall participate in an approved program for domestic violence. (Check Japplicable.)

?14

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation oi`ficer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5 ) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any COntrOlled Substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an infomrer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

lSCR3655-JLS

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT: RICARTE ICMAT DAVID (l) Judgment - Page 4 of 5
CASE NUMBER: lSCR365 S-JLS

SPECIAL CONDITIONS OF SUPERVISION

1. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
revocation; the defendant shall Wam any other residents that the premises may be subject to searches

pursuant to this condition

2. Report vehicles owned or operated, or in Which you have an interest, to the probation officer.

3. Provide complete disclosure of personal and business financial records to the probation officer as
requested.

18CR3655-JLS

 

AO 245B (CASD Rev. 08/13) J'udgment in a Criminal Case

 

DEFENDANT: RICARTE ICMAT DAVID (l) Judgment - Page 5 of 5
CASE NU.M:BER: lSCRS 65 S-JLS

RESTITUTION

Pay restitution in the amount of $30,000 to the United States Navy through the Clerk, U.S. District Court.
Payment of the restitution shall be forthwith

The Court has determined that the defendant does have the ability to pay interest It is ordered that the interest is
Waived.

Victim’s Address:

Mr. Ron Borro

Associate General Counsel (Litigation)
Office of the General Counsel
Department of the Navy

720 Kennon Street SE Room 233
Washington Navy Yard, D.C. 20374-5013

lSCR3655-JLS

 

